DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.

Response to Amendment
Claims 1, 5, 9, 13, 17, and 20 were amended. Claims 2, 10, and 18 were canceled. Claim 23 is new. Claims 1, 3-6, 8-9, 11-14, 16-17, and 19-23 are pending. 
Applicant’s amendment overcomes the previous grounds of rejection under 35 USC 112(a); however, Applicant’s amendment necessitated the new grounds of rejection under 35 USC 112(a) presented herein.
Claims no longer rejected under 35 USC 101. 
Claims 1, 3-6, 8-9, 11-14, 16-17, and 19-23 are rejected under 35 USC 103. See response to arguments.
 
Response to Arguments
 Applicant’s arguments filed 08/18/2020 that the amendment overcomes the previous grounds of rejection under 35 USC 101 have been fully considered and are persuasive.

Applicant’s arguments filed 08/18/2020 regarding the rejection under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection under 35 USC 103 presented herein. 

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
Claims 1, 9, and 17 recite “assocaited” in the “providing, by a/the sentiment engine…” limitation. This appears to be a typographical error for “associated”.
Claims 1, 9, and 17 recite “entery” in the first “receiving” limitation. This appears to be a typographical error for “entry”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3-6, 8-9, 11-14, 16-17, and 19-23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 9 and 17 substantially recite “training, by the training device, a second model that a) is configured to determine a sentiment associated with an unstructured data entry using the analysis instruction…wherein training the second model uses…the analysis instruction.” Applicant indicates that in accordance with the analysis instruction. For example, a support vector machine model operating on a secure server which processes an input to determine a sentiment would be operating “in accordance with” a rule requiring that input to be processed securely, but the model would not be “using the rule” in a reasonable interpretation of the phrase.
The same rationale applies to “wherein training the first model uses sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics specified by the entity and an analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules:” when considering the first interpretation of this limitation provided below regarding the rejection under 35 USC 112(b).
The same rationale applies to “providing, by a topics engine that comprises one or more computers and one or more memories as input to the first model, (i) the unstructured data entry and (ii) the analysis instruction to cause the first model to process, the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing configured to determine one or more topics associated with the unstructured data entry using the analysis instruction,”
The same rationale applies to “providing, by a sentiment engine that comprises one or more computers and one or more memories as input to the second model, (i) the unstructured data entry assocaited with one or more topics and (ii) the analysis instruction to cause the second model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, wherein the second model a) instruction, the unstructured data entry associated with one or more topics as inputs to a second model a) that is configured to determine a sentiment associated with the unstructured data entry using the analysis instruction
Dependent claims 3-6, 8, 11-14, 16, and 19-23  are rejected with the same rationale.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-13, and 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9, and 17 substantially recite “wherein training the first model uses sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics specified by the entity and an analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry 
“wherein training the first model uses sample unstructured data entries…and an analysis instruction”. That is, the training uses the analysis instruction. It may or may not be a label of the unstructured data entries. 
“sample data entries that are labeled with one or more respective topics…and an analysis instruction”. That is, the sample data entries are labeled with the analysis instruction. It may or may not be used in the training. 
For the purposes of examination, this limitation is being interpreted using the second interpretation.
	Dependent claims 3-6, 8, 11-14, 16, and 19-23  are rejected with the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 8-9, 11-13, 16-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over “Nicolov” (US 2009/0306967 A1) in view of “Markman” (US 2016/0314200 A1), further in view of “Chang” (US 2011/0099133 A1), and further in view of “Motoyoama” (US 2015/0248419 A1).

	Regarding claim 1, Nicolov teaches
A computer-implemented method comprising: ([0038] describes the system/method being implemented on a computer. These engines are not necessarily distinct. Nicolov teaches performing the method using a computer comprising a memory at [0038]. The computer along with any necessary instruction for implementing the particular claimed function is understood to be the engines in what follows.)
	…a first model a) that is associated with an entity and b) that is configured to determine one or more topics associated with an unstructured data entry…a group of topics specified by the entity (Figure 2, step 210 shows a step of identifying topics in the answers. As shown in figure 2, this takes the output of step 208 (i.e., the output of step 208 is provided by the system to a model for identifying topics). As described at [0055], the output of the step 210 is an identification of topic phrases (i.e. topics). Since the topics may be specified by the entity, the model which selects from these topics is also associated with the entity. The computer system is described above.)
	 ([0082] indicates that the topics considered by the topic model discussed below may be specified by the survey (which are specified by a company as is indicated at [0005-0006]).)
	…receiving, by a data extraction engine that comprises one or more computers and one or more memories and from one or more computer data sources, an unstructured data entery that includes terms, is associated with the entity, and is from a user; (Figure 2, element 202 shows a step of receiving survey questions and answers and element 204 shows a step of determining a topic, focus and expected answer type from each. These steps are further described at [0042-0043]. In particular, [0043] gives examples of questions and answers which include one or more sentences (“What is the weight of your new Audi car?”). [0042] describes the answers as being provided by survey participants. These participants are understood to be users.[0005, 0077] indicates that the data may be associated with, e.g., particular companies (i.e., entities). The computer system is described above.)
	…providing, by a topics engine that comprises one or more computers and one or more memories as input to the first model, (i) the unstructured data entry and …, wherein the first model is a) associated with the entity, b) configured to determine one or more topics associated with the unstructured data entry … receiving, by the topics engine and from the first model that is associated with the entity and that is configured to determine the one or more topics associated with the unstructured data entry, the one or more topics that are associated with the unstructured data entry (Figure 2, step 210 shows a step of identifying topics in the answers. As shown in figure 2, this takes the output of step 208 (i.e., the output of step 208 is provided by the system to a model for identifying topics). As described at [0055], the output of the step 210 is an identification of topic phrases (i.e. topics). The computer system is described above.) 
	 providing, by a sentiment engine that comprises one or more computers and one or more memories as input to the second model, (i) the unstructured data entry assocaited with one or more topics…, wherein the second model a) is configured to determine a sentiment associated with the unstructured data entry; receiving, by the sentiment engine and from the second model that is configured to determine a sentiment associated with the unstructured data entry and associated topics, the sentiment associated with the unstructured data entry and associated topics;  (Figure 2, element 212 shows a step of performing sentiment analysis. As described at [0056], the sentiment of a sentence for at least one of the topics or focuses of the sentence is determined. For example, “positive”, “very positive”, etc. As shown in figure 2 and described at [0056], the input to step 212 is the output of step 210, which includes the determined topics (i.e., associated sample topics) and the natural language processing information This step is performed by the sentiment analysis system element 105.)
	 defining, by the sentiment engine, groups of users using structured data associated with each of one or more entities including the entity, wherein each group of users shares a common characteristic in the structured data; (Figure 2, element 214 shows a step of determining group sentiment. This step is described at [0071-0073]. In particular [0072] describes using this hierarchically organized data to “group sentiment results based upon the gender or age of the respondent.” This grouping using, say, gender corresponds to a definition of the group of people of that gender corresponding to the shared characteristic gender. This is further described at [0073]. [0102-0113] indicates that the records about the survey respondents may be organized in a table (i.e., it is structured data). Since these users are providing feedback related to the entities as described above, they are associated with the entities.)
	for each group of users, determining, by the sentiment engine, sentiments to associate with the group of users based on the sentiments associated with one or more unstructured data entries including the unstructured data entry and based on the entity associated with the unstructured data entry; (As described above, the results of the sentiment analysis may be grouped based on gender. Furthermore, [0074] describes performing the analysis for a group based on responses from respondents who share similar characteristics (i.e. belong to the same group).)
	generating, by a visualization engine that comprises one or more computers and one or more memories, a user interface that includes interface elements for each group of users and the associated sentiments and topics; and ([0040] describes aggregating the results of the sentiment analysis into quantitative data describing group opinions and generating a graphical representation of the analysis (i.e. an interface). Details of the interface are given at [0082-0083] and indicate that the representation includes the topic. See Figure 3 for an example of the interface. [0075] describes an example in which the interface is interactive.)
	providing, by the visualization engine and for output, the user interface. ([0040] describes the system/method including software which generates the output.)
	Nicolov does not appear to explicitly teach
	training, by a training device that comprises one or more computers and one or more memories, a first model … b) that is configured to determine one or more topics associated with an unstructured data entry, wherein training the first model uses sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics … and an analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	training, by the training device, a second model that a) is configured to determine a sentiment associated with an unstructured data entry … and b) comprises one or more of a recursive neural tensor network, a linear support vector machine, a convolutional neural network, or a dynamic memory network, wherein training the second model uses sample unstructured data entries, sample topics associated with each sample unstructured data entry, a respective sentiment for each sample unstructured data entry and associated sample topics, …
	… annotating, by the data extraction engine, the unstructured data entry with an analysis instruction i) specified by the entity that is associated with the unstructured data entry ii) that identifies one or more processing rules for the unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	… (ii) the analysis instruction to cause the first model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction,
	and c) trained using sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics specified by the entity;
	… (ii) the analysis instruction to cause the second model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction
	However, Markman teaches
	A computer-implemented method comprising: (Markman, Abstract describes a system which identifies topics of a content item and uses these topics to improve understanding of the content items. Figures 5-6, described at [0067-0083], shows an exemplary method. [0025] indicates that the methods may be computer-implemented.)
	…training, by the training device, a second model that a) is configured to determine a sentiment associated with an unstructured data entry … and b) comprises one or more of a recursive neural tensor network, a linear support vector machine, a convolutional neural network, or a dynamic memory network, wherein training the second model uses sample unstructured data entries, sample topics associated with each sample unstructured data entry, a respective sentiment for each sample unstructured data entry and associated sample topics, … (Fig. 1, arrow from the topic mining system 102 to the sentiment analysis system 132 shows information flowing from 
	receiving, by a data extraction engine that comprises one or more computers and one or more memories and from one or more computer data sources, an unstructured data entery that includes terms, is associated with the entity, and is from a user; (Figure 5, element 502 shows a step of obtaining/receiving content items containing unstructured data. [0068-0069] indicates that the content items may include terms and may be from a user. The source of the data (i.e., online profession network) is the entity. A computer implementation is described above. The computer system is the data extraction engine.)
	…providing, by a topics engine that comprises one or more computers and one or more memories as input to the first model, (i) the unstructured data entry and …, wherein the first model is a) associated with the entity, b) configured to determine one or more topics associated with the unstructured data entry … receiving, by the topics engine and from the first model that is associated with the entity and that is configured to determine the one or more topics associated with the unstructured data entry, the one or more topics that are associated with the unstructured data entry;  (Fig. 1, arrow from element 134 to 102 shows the content items being provided to the topic mining system. The topic mining system is shown in more detail in figure 2 and described at [0033] and [0037-0047]. In particular, [0041-0042] describes the system aggregating unstructured data which has been separated into words and frequency to generate lists and frequencies of words. These frequencies are then used to generate and apply the filters  shown at element 212 and described at [0044-0046]. See also Fig. 6, arrow from step 604 to step 606 described at [0077] for a description of the system receiving 	
	 providing, by a sentiment engine that comprises one or more computers and one or more memories as input to the second model, (i) the unstructured data entry assocaited with one or more topics…, wherein the second model a) is configured to determine a sentiment associated with the unstructured data entry … b) is trained using sample unstructured data entries, sample topics associated with each sample unstructured data entry, and a respective sentiment for each sample unstructured data entry and associated sample topics, and c) comprises one or more of a recursive neural tensor network, a linear support vector machine, a convolutional neural network, or a dynamic memory network; (Fig. 1, arrow from the topic mining system 102 to the sentiment analysis system 132 shows information flowing from the topic mining system to the sentiment analysis system.  As described at [0034, 0049-0050], this is performed based on both the identified topics and on the text of the clauses (i.e. entries). [0051] describes the form that this data takes upon being provided to the statistical model. [0052] describes the model as being trained using the set of labeled clauses.  [0041] describes the source of the data and indicates that some of it may be unstructured. [0046] indicates that the sentiment may be determined based on the identified topics (i.e. sample topics). [0052] indicates that the model may be a support vector machine. The computer system described above is the sentiment engine.)
	receiving, by the sentiment engine and from the second model that is configured to determine a sentiment associated with the unstructured data entry and associated topics, the sentiment associated with the unstructured data entry and associated topics; ([0052] describes the output of the statistical model, e.g. a support vector machine (SVM), being a classification of the sentiment associated with the clause. [0046] indicates that the sentiment may be determined based on the identified topics (i.e. associated topics).) The computer system described above is the sentiment engine.)
	Nicolov and Markman are analogous art because both are directed to performing sentiment analysis. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Nicolov to use a machine learning model (e.g. SVM) to perform sentiment analysis and to use different models for performing topic analysis and sentiment analysis as taught by Markman because Nicolov leaves it open as to how the topic and sentiment analysis are to be performed. Consequently, a person skilled in the art in possession of the teaching of Nicolov would consider analogous art to determine how these functions might be implemented. The implementation of Markman would be advantageous because the separation of topic mining from sentiment analysis allows for the use of more specialized models for performing each task. Moreover, this modular scheme would allow for the models to be implemented, maintained and/or replaced individually, allowing for a final system which is more flexible. Furthermore, a person skilled in the art would be motivated to use a support vector machine because support vector machines are easy to implement, easy to understand, and have a long history of use. This means that there would be a large body of resources, both personal and documentary, which would allow for relatively easy implementation, troubleshooting, and maintenance of the support vector machine.
	The combination of Nicolov and Markman does not appear to explicitly teach
	training, by a training device that comprises one or more computers and one or more memories, a first model … b) that is configured to determine one or more topics associated with an unstructured data entry, wherein training the first model uses sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics …and an analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	… using the analysis instruction
	…wherein training the second model uses … the analysis instruction;
	… annotating, by the data extraction engine, the unstructured data entry with an analysis instruction i) specified by the entity that is associated with the unstructured data entry ii) that identifies one or more processing rules for the unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	… (ii) the analysis instruction to cause the first model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction,
	and c) trained using sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics specified by the entity;
	… (ii) the analysis instruction to cause the second model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction
	However, Chang teaches
	training, by a training device that comprises one or more computers and one or more memories, a first model … and b) that is configured to determine one or more topics associated with an unstructured data entry, wherein training the first model uses sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics …wherein the first model is …c) trained using sample unstructured data entries that are labeled with one or more respective topics that are included in a group of topics specified by the entity; (Abstract describes managing online information and using it to train models. Figure 8, described at [0050-0053], shows a topic classification module. The training of this model is described at [0055-0058]. In particular, [0055] indicates that the model may include a support vector machine (SVM) which predicts topics of sentences in a dataset. The SVM is trained using annotated datasets. [0054] indicates that the annotated datasets include sentences which have been manually labeled with topics.)
	Chang is analogous art because it is directed to performing analysis on natural language by performing topic mining. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination 
	The combination of Nicolov, Markman and Chang does not appear to explicitly teach
	an analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	… using the analysis instruction
	…wherein training the second model uses … the analysis instruction;
	… annotating, by the data extraction engine, the unstructured data entry with an analysis instruction i) specified by the entity that is associated with the unstructured data entry ii) that identifies one or more processing rules for the unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules;
	… (ii) the analysis instruction to cause the first model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction,
	… (ii) the analysis instruction to cause the second model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction
	However, Motoyoama teaches
	an analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules; … using the analysis instruction (Motoyoama, Abstract indicates assigning classifications to documents to control user access. Figure 7 provides an indication of how the documents are annotated with the security classifications. The security classification is an instruction that identifies processing rules for how the document is to be treated. [0056] indicates that the policies may be specified by a business organization (i.e., entity). Figure 13, described at [0071-
	…wherein training the second model uses … the analysis instruction; (Motoyoama, Abstract indicates assigning classifications to documents to control user access. Figure 7 provides an indication of how the documents are annotated with the security classifications. The security classification is an instruction that identifies processing rules for how the document is to be treated. [0056] indicates that the policies may be specified by a business organization (i.e., entity). Figure 13, described at [0071-0083], shows how the security policies are used to restrict access to the documents. In particular, at step 1310-1312, it is determined whether or not a document is to be provided in response to a request. [0060] indicates that the data may only be provided to secure network devices. In the combination with the references described above, the security policies are the analysis instructions which specify how the system is to process information which is governed by one of the security policies. Since Motoyoama teaches restricting access to certain devices, this also controls how the data is provided to the various models described above. That is, the data is provided to the models based on the security of the device on which the model is housed.)
	… annotating, by the data extraction engine, the unstructured data entry with an analysis instruction i) specified by the entity that is associated with the unstructured data entry ii) that identifies one or more processing rules for the unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules; (Motoyoama, Abstract indicates assigning classifications to documents to control user access. Figure 7 provides an indication of how the documents are annotated with the security classifications. The security classification is an instruction that identifies processing rules for how the document is to be treated. [0056] indicates 
	… (ii) the analysis instruction to cause the first model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction, (Motoyoama, Abstract indicates assigning classifications to documents to control user access. Figure 7 provides an indication of how the documents are annotated with the security classifications. The security classification is an instruction that identifies processing rules for how the document is to be treated. [0056] indicates that the policies may be specified by a business organization (i.e., entity). Figure 13, described at [0071-0083], shows how the security policies are used to restrict access to the documents. In particular, at step 1310-1312, it is determined whether or not a document is to be provided in response to a request. [0060] indicates that the data may only be provided to secure network devices. In the combination with the references described above, the security policies are the analysis instructions which specify how the system is to process information which is governed by one of the security policies. Since Motoyoama teaches restricting access to certain devices, this also controls how the data is provided to the various models described above. That is, the data is provided to the models based on the security of the device on which the model is housed.)
	… (ii) the analysis instruction to cause the second model to process the unstructured data entry using the analysis instruction i) specified by the entity ii) that identifies one or more processing rules for an unstructured data entry that cause a model to process the unstructured data entry according to the one or more processing rules, … using the analysis instruction(Motoyoama, Abstract indicates assigning classifications to documents to control user access. Figure 7 provides an indication of how the documents are annotated with the security classifications. The security classification is an instruction that identifies processing rules for how the document is to be treated. [0056] indicates that the policies may be specified by a business organization (i.e., entity). Figure 13, described at [0071-0083], shows how the security policies are used to restrict access to the documents. In particular, at step 1310-1312, it is determined whether or not a document is to be provided in response to a request. [0060] indicates that the data may only be provided to secure network devices. In the combination with the references described above, the security policies are the analysis instructions which specify how the system is to process information which is governed by one of the security policies. Since Motoyoama teaches restricting access to certain devices, this also controls how the data is provided to the various models described above. That is, the data is provided to the models based on the security of the device on which the model is housed.)
	Motoyoama is analogous art because it is directed to a system for protecting documents which may be subject to semantic analysis (of which sentiment analysis is a special case) as described at [0040]. It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above to use the security procedures taught by Motoyoama described above because the methods taught by Motoyoama may result in fewer errors in performing security access as described by Motoyoama at [0004].
	
	Regarding claim 9, Nicolov teaches
	A system comprising: one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: ([0086] describes an embodiment which includes a processor and storage devices storing instructions.)
	The remainder of claim 9 is very similar to claim 1 and is rejected with the same rationale.

	Regarding claim 17, Nicolov teaches
	A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: ([0086] describes an embodiment which includes a processor and storage devices storing instructions.)
	The remainder of claim 17 is very similar to claim 1 and is rejected with the same rationale.

	Regarding claims 3, 11, and 19, the rejection of claims 1, 9, and 17 is incorporated herein. Furthermore, Nicolov teaches
	receiving additional structured data that is associated with an additional user; ([0074] describes keeping track of sentiment over time. In particular, the case in which a different group with similar characteristics is considered. That is, different respondents are considered at different times. Each of these respondents is associated with structured data as discussed above.)
	based on the additional structured data, identifying, from the group of users, a particular group to associate with the additional user; and ([0074] describes grouping the respondents according to characteristics. That is, the respondent is grouped according to the characteristic using the data as described above.)
	associating the additional user with the sentiment that is associated with the particular group. ([0074] describes using the new respondents to estimate trends in the group that shares the characteristics over time. That is, the sentiment of people with that characteristics is understood to vary over time, but to be associated with that particular characteristic.)

	Regarding claims 4, 12, and 21 the rejection of claims 1, 9 and 17 is incorporated herein.  Furthermore, Nicolov teaches
	wherein the structured data comprises demographic data, employment data, and location data. ([0102-0113] describes and shows fields from an exemplary table which stores information about the user. In particular, 4. Date of Birth or age and 5. Gender are demographic data; 6. occupation, 7. Industry and 8. Income correspond to employment data; and 11. Residential address corresponds to location data.)

	Regarding claims 5, 13, and 20, the rejection of claims 1, 9, and 17 is incorporated herein. Furthermore, Nicolov teaches
	each of the one or more unstructured data entries includes a time stamp, and ([0073] describes the answers being grouped using the time at which the answers were provided (i.e. a time stamp).)
	determining sentiments to associate with the group of users comprises determining sentiment trends to associate with the group using the time stamps for the one or more unstructured data entries for the users in the group. ([0074] goes on to describe keeping track of the sentiment of an answer group over time. That is, the system identifies trends associated with the group (based on the time stamp described at [0073].). See also Figure 4 for a plot of a trend and the corresponding description at [0084].)

	Regarding claims 8, 16, and 22 the rejection of claims 1, 9, and 17 is incorporated herein.  Furthermore, Nicolov teaches
	for each of the one or more topics, determining a sentiment intensity score, ([0056] describes determining a numerical score for the sentiments corresponding to a topic or focus.)
	wherein determining sentiments to associate with the group of users comprises determining a sentiment intensity score to associate with the group of users based on the sentiment intensity scores. ([0074] describes performing the sentiment analysis for groups. Since the sentiment analysis involves assigning a numerical score as described above, the group analysis also assigns a sentiment intensity score to groups.)


	wherein training the first model comprises training the first model that is a linear support vector machine.
	However, Chang teaches
	wherein training the first model comprises training the first model that is a linear support vector machine. (Abstract describes managing online information and using it to train models. Figure 8, described at [0050-0053], shows a topic classification module. The training of this model is described at [0055-0058]. In particular, [0055] indicates that the model may include a support vector machine (SVM) which predicts topics of sentences in a dataset. The SVM is trained using annotated datasets. [0054] indicates that the annotated datasets include sentences which have been manually labeled with topics.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nicolov, Chang and Motoyoama in view of “Peterson” (US 2013/0132071 A1).
 
	Regarding claims 6 and 14, the rejection of claim 5 and 13 is incorporated herein. Furthermore, Nicolov teaches
	determining a relationship between the sentiment trends and the one or more events. ([0084] describes using the graph showing the trend to determine reactions to external events, marketing campaigns, etc.)
	The combination of Nicolov, Markman, Chang and Motoyoama does not appear to explicitly teach
	identifying one or more events that are associated with a respective entity of the structured data; and
	However, Peterson teaches
	identifying one or more events that are associated with a respective entity of the structured data; and ([0019] gives an example of a piece of unstructured data that the system of 
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have modified the combination of Nicolov, Markman, Chang and Motoyoama to determine an event associated with the topic as taught by Peterson because this allows the system to determine the effect (e.g. reaction) that the event has on the trend as suggested by Nicolov at [0084]. By automating the process of determining the relevant events, marketers and decision makers will be able to capitalize on events that might otherwise have been missed. This modification amounts to no more than use of a known technique (event identification) to improve a similar method in the same way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121